—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 30, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
The record indicates that, during the last IV2 years of claimant’s employment as a receptionist and purchasing manager, she had to commute 70 miles each way from her home to work and back again, sometimes in heavy traffic. Claimant resigned her position because the long commute made her feel drowsy and she was afraid of falling asleep at the wheel. Substantial evidence supports the Unemployment Insurance Appeal Board’s ruling disqualifying claimant from receiving unemployment insurance benefits because she left her employment for noncompelling reasons. The Board rationally concluded that claimant had accepted the longstanding commute as part of the terms and conditions of her employment (see, Matter of Cinque [Sweeney], 224 AD2d 912). Notably, claimant provided no evidence indicating that a medical condition was causing her drowsiness while commuting, nor *943did she receive any medical advice to quit her job (see, Matter of Ikoli [Commissioner of Labor], 249 AD2d 673; Matter of Colavito [Hartnett], 180 AD2d 883). We have considered claimant’s remaining arguments and find them to be unpersuasive.
Mercure, J. P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.